Citation Nr: 1130102	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals, low back injury.

2.  Entitlement to a disability rating greater than 10 percent for chronic obstructive pulmonary disease (COPD) due to paint exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty from July 1986 to November 1986, May 1987 to July 1987, and February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran indicated on his March 2008 VA Form 9 that he wished to testify at a Board hearing.  In April 2008 correspondence, he withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding his low back disorder in April 2007.  At that time the Veteran denied any problems with regard to his low back.  In subsequent August 2009 correspondence, the Veteran wrote that he could not perform physical activities "up to par" because of his low back disorder, implying that his back disorder had increased in severity since the last examination.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  On remand, the Veteran should be afforded another VA examination.

The Veteran's COPD due to paint exposure is currently rated under 38 C.F.R. § 4.97, DC 6603, the diagnostic criteria for pulmonary emphysema.  Pursuant to DC 6603, ratings are assigned through pulmonary function test (PFT) findings specific to forced expiratory volume in one second (FEV-1), forced vital capacity (FVC), and diffusion capacity of the lung for carbon monoxide (DLCO) by the single breath method (SB).  Post-bronchodilator findings are the standard in pulmonary assessment unless post-bronchodilator findings are normal.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  If a DLCO(SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO(SB) test would not be useful or valid in a particular case.  38 C.F.R. § 4.96(d) titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  

The Veteran underwent a PFT in April 2007 which showed that the Veteran's FEV-1 was 117 percent predicted (pre-drug).  The FEV-1/FVC was 111 percent predicted (pre-drug).  No findings were reported for the Veteran's DLCO (ml/Min/mmHg) and no findings were reported for post-drug.  The computerized interpretation indicated that spirometry was within normal limits.
 
In this case, the April 2007 PFT failed to conform with VA regulations.   First, the April 2007 PFT report only noted findings pre-drug rather than post-drug.  Also, the April 2007 PFT report did not include a DLCO(SB) test and the examiner did not state why the DLCO(SB) test would not be useful or valid in this particular case.  As such, the April 2007 VA respiratory examination is inadequate.  Furthermore, in a July Informal Hearing Presentation the Veteran's representative argued that the Veteran's respiratory disorder had increased in severity since the last examination, noting an August 2009 statement wherein the Veteran wrote that his asthmatic condition had impaired his ability to work out on a normal routine.  On remand, the Veteran should be afforded a new VA respiratory examination that conforms with VA's requirements for respiratory disorders.  
  
Also, in a December 2009 statement the Veteran's representative indicated that in March 2006 the Veteran was seen for reactive airway disorder, which he was under work-up of a private pulmonologist.  The Veteran reportedly used Albuterol and Advair.  During the examination the Veteran indicated that his pain was 4 to 5 on a scale of 0 to 10, with tightness and shortness of breath.  However, a review of the claims file is negative for treatment records from this time period and it appears that VA never made any attempt to obtain them.  As such, the Board finds that a remand is necessary to obtain private treatment records from March 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for his low back and lung disorders since May 2009.  Ask the Veteran to identify the private pulmonologist who treated him in 2006.  Inform the Veteran that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing the necessary release, the RO should obtain these records.  

2.  After completion of the foregoing, to the extent available, the AOJ should arrange for the Veteran to Schedule the Veteran for an appropriate VA examination to determine the current nature of his COPD due to paint exposure.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

On PFT, the examiner should identify pre and post-bronchodilator findings for FEV-1, FVC, and DLCO (SB).  If a DLCO(SB) test is not included, the examiner should state why the DLCO(SB) test would not be useful or valid in this particular case.  

3.  Schedule the Veteran for a VA examination to identify the current level of impairment resulting from his residuals, low back injury.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

4.  The AOJ should then review the record and ensure that all the above actions are completed.  When the AOJ is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


